DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0147532, “Nam”) in view of Park et al. (US 2017/0285780, “Park”) in view of Koso et al. (US 2016/0222255, “Koso”).
Regarding claims 1 and 14, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]).	Nam fails to specifically teach the inclusion of a quarter waveplate as the retardation film. However, in the same field of endeavor of optical films for use in display devices ([0004], [0063]), Park teaches the inclusion of a quarter waveplate (e.g., Park [0063], [0064]) and teaches that the inclusion of such a plate improves viewing angle compensation, color sensitive improvement, light leakage prevention, and color control of the display ([0063], [0064]). It therefore would have been obvious to 
Regarding claims 2 and 15, modified Nam additionally teaches that PSA substrate layer (corresponding to the presently claimed impact mitigation layer) may be made of a polyurethane based material (Koso, [0108], [0045]).
Regarding claims 3 and 16, modified Nam additionally teaches that the thickness of the impact mitigation layer may be on the range of from, for example, 3 to 200 micrometers (Koso, [0111]).

Claims 4-7, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park in view of Koso as applied to claims 1 and 14, above, and further in view of Hirai et al. (US 2013/0177748, “Hirai”).
Regarding claims 4 and 17, modified Nam fails to specifically teach the tensile modulus of the PSA substrate layer. In the same field of endeavor of adhesive for use in optical applications ([0009]), Hirai teaches a pressure sensitive adhesive layer that may also act as a high-elasticity layer ([0054]) and that may be made of a urethane based resin ([0054]) in order to prevent and control any curling within the window member structure ([0056], [0057]). Hirai additionally teaches that the adhesive member layer may have a tensile modulus on the range of less than 10 MPa (or less than 0.01 GPa, see Hirai, [0054]). It would have been obvious to have used adjusted the tensile modulus properties of the PSA substrate of modified Nam in view of the teachings of Hirai for in order to prevent and control any curling within the window member structure ([0056], [0057]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 5 and 18, Nam additionally teaches that the adhesive member may applied to the underside of the window member (see Fig. 5, WM layer having AM layer underneath). It should be noted that claims 6 and 9 include product-by-process limitations limiting how the layers are applied (i.e., by coating). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 6 and 19, Nam additionally teaches that the retardation layer or optical layer may be applied on the rear surface of the adhesive member (see Fig. 5, LF layer applied underneath the uppermost AM layer). It should be noted that claims 6 and 9 include product-by-process limitations In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claims 7 and 20, modified Nam additionally teaches the inclusion of a positive c plate (e.g., Park [0064]) and the inclusion of such a plate underneath an additional retardation film would have been obvious to the ordinarily skilled artisan depending on the desired and necessary optical requirements of the display and in order to improve viewing angle compensation, color sensitive improvement, light leakage prevention or color control of the display ([0063], [0064]). 
Regarding claim 10, Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park in view of Toyama as applied to claim 1, above, and further in view of Huh et al. (US 2014/0168580, “Huh”).
Regarding claims 8 and 9, while modified Nam (Koso) teaches that the PSA substrate layer (corresponding to the presently claimed impact mitigation layer) may have a thickness reading on those claimed (see Koso, [0111]) and may be made of, for example, polyethylene terephthalate ([0108]), modified Nam fails to teach the tensile modulus of the impact resistance member. In the same field of endeavor of pressure sensitive adhesives for use in optical members ([0007]), Huh teaches a polymer member having a tensile modulus of up to 1 GPa ([0100]). Huh teaches that such a composition may contribute to durability, workability, improved optical characteristics, and light leakage prevention (e.g., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami et al. (US 2016/0109632, “Takegami”) in view of Majima et al. (US 2014/0253860, “Majima”).
Regarding claim 11, Nam teaches a flexible window for a display device ([0028], [0029], [0030]) comprising an optical layer that may include a retardation plate ([0076], LF, Fig. 5), an adhesive layer over the optical layer (AM layer, Fig. 5, [0075]), and a flexible window member (corresponding to a surface layer, e.g., [0028], WM layer, Fig. 5). Nam further teaches the inclusion of a display panel and a pressure sensitive adhesive between the display panel and the window members above it (see, e.g., Fig. 5, [0075], [0029]). Nam additionally teaches that the surface layer may comprise a base layer, a hard coat layer, and an anti-fingerprint layer ([0077], Fig. 5).	Nam fails to teach that the retardation layer is a high-retardation layer. In the same field of endeavor of optical films for use in display devices ([0005]), Takegami teaches a high retardation film having in plane retardation of from 1000 to 30,000 nm ([0027]) and that such a film is useful in suppressing the occurrence of rainbow unevenness in a display and provides the ability to widen the viewing angle of the display ([0028]). It therefore would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the retardation film of Takegami for that of Nam in order to suppress the occurrence of rainbow unevenness in the display and to provide the ability to widen the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Takegami in view of Majima as applied to claims 11, above, and further in view of Inoue et al. (US 2013/0050614, “Inoue”).
Regarding claim 13, while modified Nam (Takegami) teaches that the film may have a thickness of from less than 100 micrometers (Takegami, [0032]), modified Nam fails to teach that the optical film 
Response to Arguments
Applicant’s arguments filed 11/3/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues, with regard to claim 11, that modified Nam fails to teach a retardation layer that may be made of PET or polypropylene as presently amended. However, Majima teaches that polymers such as polyethylene terephthalate or polypropylene are suitable polymers having anisotropy ([0074] – [0076]) and also having good transparency and optical properties and capable of suppressing film unevenness ([0114] – [0117]). The Examiner therefore maintains that it would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polymeric components described by Majima for those of modified Nam (Takegami) in order to improve the transparency, optical properties, or film unevenness properties of the retardation film of modified Nam ([0074] – [0076], [0114] – [0117]).
Therefore, claims 1-11 and 13-20 are rejected as described above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782